Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10-13, 17-20 is/are rejected under 35 U.S.C. 102(1) as being clearly anticipated by Takeda et al (US 2019/0218966; cited by Applicant). Takeda et al disclose an outboard motor 100 configured to be attached to a portion of a hull 101 with an engine 1, an electric motor 52, a propeller 6 configured to rotate due to a driving force from the engine and a driving force from the electric motor and an anti-cavitation plate (at 82b, Figures 1-2) disposed above the propeller, with at least a portion of the electric motor being disposed above the anti-cavitation plate (Figure 1) and below a waterline of an outboard motor body. With respect to claims 2-4, 6-7, 10-13, 17-20, note Takeda et al, Figures 1-2, paragraphs 0056-0058).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 5, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2019/0218966; cited by Applicant) in view of Sugiyama (US 2013/0149920). Takeda et al do not clearly disclose the minimum width of the lower case having a minimum width less than the maximum width of the motor and front water inlets. However, note the lower skeg or fin at the bottom of lower case of Takeda et al, as is common in outboard motors. Sugiyama teach an outboard motor with a lower skeg or fin that has a very small width at the bottom end (Figure 2) and front water inlets (Figures 1-2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Takeda et al with a very narrow width skeg as taught by Sugiyama for light weight and stability and to have front water inlets for improved cooling. Such an arrangement would inherently have a minimum width of the lower case having a minimum width less than the maximum width of the motor. The combination combines know features to achieve predictable results.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2019/0218966; cited by Applicant) in view of Takase (US 2014/0199898). Takeda et al do disclose the anode. Takase teaches an outboard motor with an anode (Figure 2, note 55(A2)). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Takeda et al with an anode as taught by Takase for reduction of rust. Such an arrangement would inherently have the motor below the anode. The combination combines know features to achieve predictable results.
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura (US 2019/0047674) shows an outboard motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617